Citation Nr: 0524669	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  00-22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a thyroid nodule, 
claimed as due to exposure to ionizing radiation.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran, his sister, and friend


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1965 to December 
1967.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1998 decision by the RO which 
denied service connection for a thyroid nodule due to 
exposure to ionizing radiation.  A personal hearing at the RO 
was held in June 2001.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The evidentiary record shows that the veteran was treated by 
VA for a thyroglossal cyst in November 1968, within one year 
of discharge from service.  An examination at that time 
revealed a 2 cm soft, mobile, nodular mass just below the 
left mandible in the digastric triangle on the neck.  All 
diagnostic studies were normal and the veteran was discharged 
and scheduled for additional outpatient work-up.  A thyroid 
scan with radioisotope in November 1968 was essentially 
normal except for a small mass in the neck which was of 
unknown etiology.  

Additional diagnostic studies by a private endocrinologist in 
December 1997, including thyroid ultrasound and a nuclear 
scan were inconclusive.  A thyroid biopsy was of borderline 
adequacy but showed no evidence of malignancy.  In July 1998, 
the endocrinologist opined that the veteran's thyroid nodule 
was related to radiation exposure in service.  

The provisions of 38 C.F.R. §§ 3.311 and 3.309(d) 
notwithstanding, VA regulations provide, in part, that 
service connection may be established for endocrinopathies 
not otherwise shown in service, if they are manifested to a 
compensable degree within one year of discharge from service.  
38 C.F.R. § 3.309(a).  

Here, the evidence of record shows that the veteran developed 
some type of thyroglossal cyst within one year of discharge 
from service that a private physician has linked to military 
service.  It is unclear to the Board whether 1) the cyst can 
be considered a thyroid abnormality, 2) if it is a thyroid 
abnormality, does it fall under the category of an 
endocrinopathy; and, 3) does the veteran currently suffer 
from an endocrinopathy that can be related to the 
thyroglossal cyst?  The Board finds that further development 
is necessary prior to adjudication of the veteran's claim.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all healthcare 
providers who have treated the veteran 
for his thyroid nodule since his 
discharge from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtained records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review.   

2.  The veteran should be afforded a VA 
examination by an endocrinologist to 
determine the nature and, if feasible, 
etiology of his thyroid nodule.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report.  The 
endocrinologist should render an opinion 
as to whether: 
1) the thyroglossal cyst noted in 
1968 can be considered a thyroid 
abnormality,
2) if it is a thyroid abnormality, 
does it fall under the category of an 
endocrinopathy;
3) does the veteran currently suffer 
from an endocrinopathy that can be 
related to the thyroglossal cyst?

If the examiner is only able to theorize 
or speculate as to this matter, this 
should be so state.  A complete rationale 
must be provided for all conclusions 
reached and opinions expressed.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  After the requested development has 
been completed, the RO should review and 
adjudicate the merits of the claim based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA and implementing regulations, and 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and given an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


